767 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PEABODY COAL COMPANY OLD REPUBLIC INSURANCE COMPANIES, PETITIONERS,v.RUBEN TURNER; DIRECTOR, OFFICE OF WORKERS' COMPENSATIONPROGRAMS, UNITED STATES DEPARTMENT OF LABOR; BENEFITS REVIEWBOARD, RESPONDENTS (83-3879), AND FRED KIMBREL; DIRECTOR,OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITED STATESDEPARTMENT OF LABOR; BENEFITS REVIEW BOARD, RESPONDENTS.
NOS. 83-3879, 83-3909
United States Court of Appeals, Sixth Circuit.
6/11/85

Ben.Rev.Bd.
VACATED AND REMANDED

ORDER

1
BEFORE:  KENNEDY and MILBURN, Circuit Judges; and BERTELSMAN, District Judge.*


2
Petitioners are seeking review of a Benefits Review Board decision awarding black lung benefits to claimants-respondents Ruben Turner (No. 83-3879) and Fred Kimbrel (No. 83-3909).  The only issue presented for review in both cases is whether the Board erred in ordering petitioners to pay interest on the awards as of the original date of claimants' eligibility for benefits.  Petitioners have filed a motion to remand, arguing that the decision of this Court in Gibraltar Coal Co. v. Haskins, 749 F.2d 367 (6th Cir. 1984), requires vacating the Board's orders for further proceedings consistent with that opinion.  The Court notes that respondents have failed to respond to petitioners' motions.


3
Upon consideration, petitioners' motions appear to be  well-taken and the Court agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure; Rule 9(d)(4), Rules of the Sixth Circuit.


4
Therefore, it is ORDERED that petitioners' motions to remand be and they hereby are granted.  These cases are hereby remanded to the Benefits Review Board with the direction that its orders with respect to interest be vacated insofar as it awards interest for the period prior to 30 days from the date of initial determination of entitlement in the cases.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation